DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 44, 66 and 77 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1, 22 and 34 respectively of prior U.S. Patent No. 10,255,285. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 41-43, 45-65 and 67-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-34 respectively of U.S. Patent No. 10,255,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are anticipated by the respectively corresponding patent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-43, 45-53, 55, 57-65, 67-76 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2017/0235825 A1, in view of Jin, US 2016/0188902 A1.

Regarding Claim 41, Gordon teaches:
A computer-implemented method comprising: receiving identification information associated with a geographic location, the identification information comprising one or more features that affect an acoustic environment of the geographic location at a particular time (paragraphs 4-6, 8, 11: location characteristics and sound information/acoustic characteristics of the location for a specific time period);
determining one or more parameters representing at least a subset of the one or more features (paragraph 6: identifying one or more ambient acoustic characteristics to associate with the location based on one or more of the ambient sounds);
estimating, by one or more processors, based on the one or more parameters, at least one acoustic parameter that represents the acoustic environment of the geographic location at the particular time (paragraph 11: providing a count associated with one or more of the ambient acoustic characteristics, for the location for a time period), 
wherein the at least one acoustic parameter is estimated using a mapping function that generates the estimate of the at least one acoustic parameter as a weighted combination of the one or more parameters (paragraphs 26, 48: mapping application. And a count associated with the acoustic characteristic that is a weighting. Examiner’s note: the neural network of Jin also inherently maps input features/parameters as weighted combinations to produce an output, as is well known in the art, see also the provided NPLs of Asgari and Genaro that speaks to this), 
and a measure of acoustic environment for each of the plurality of geographic location (paragraphs 44-45: acoustic characteristics associated with the locations); 
and presenting, using a user-interface displayed on a computing device, information representing the at least one acoustic parameter estimated for the geographic location for the particular time (paragraphs 19, 44: displaying on a computing device a map of acoustic characteristics of locations for specified time periods).
Gordon may not have explicitly taught:
wherein the mapping function associated with the weighted combination is determined using a machine-learning process based on training information that includes at least one of: (i) time-specific information and (ii) location-specific information associated with ambient acoustic features at a plurality of geographic locations. (Emphasis added).
However, Jin shows (paragraphs 174: time and location information used by the deep learning network. Examiner’s note: the provided NPLs of Asgari and Genaro also teaches training machine learning networks for detecting context and urban noise in audio recordings).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Jin with that of Gordon for using a machine-learning process based on training information that includes at least one of time-specific information and location-specific information.
The ordinary artisan would have been motivated to modify Gordon in the manner set forth above for the purposes of analyzing content [Jin: paragraph 174].

Regarding Claim 42, Gordon further teaches:
The method of claim 41, wherein the one or more geographic locations comprise at
least one of: a restaurant, a bar, or a retail establishment (paragraph 4: restaurant,
club, bar).

Regarding Claim 43, Jin further teaches:
The method of claim 41, wherein the machine learning process comprises a deep neural network process (paragraph 174: the use of deep neural network).

Regarding Claim 45, Gordon further teaches:
The method of claim 41, wherein the measure of acoustic environment comprises a sound pressure level (SPL) at the corresponding geographic location (paragraphs 38, 42: determining decibel level data, that is sound pressure level, of the location: Examiner’s note: Gauger, US 2006/0262938 A1, also teaches this, see for example paragraph 93 – sound pressure level). 

Regarding Claim 46, Gordon further teaches:
The method of claim 45, wherein information about the SPL is received from one or more mobile devices or hearing assistance devices (paragraphs 38, 42: receiving the decibel level data, that is sound pressure level, from the mobile computing device).

Regarding Claim 47, with Gordon teaching acoustic features at geographic locations as previously pointed out, Jin further teaches:
The method of claim 41, wherein the training information comprises crowdsourced information on the ambient acoustic features at the plurality of geographic locations (paragraph 178: crowed sourced content from one or more sources used in the analysis. Examiner’s note: the previously supplied NPLs of Wisniewski and Chon also teaches using crowd sourced data for determining noise levels at various locations). (Emphasis added).

Regarding Claim 48, Gordon further teaches:
The method of claim 47, wherein the training information is gathered using an application configured to be deployed on mobile devices (paragraph 21: application running on the client computing device that can be a mobile device).

Regarding Claim 49, with Gordon teaching acoustic features at geographic locations as previously pointed out, Jin further teaches:
The method of claim 41, wherein the training information is retrieved from web-based content that includes information on the ambient acoustic features at the plurality of geographic locations (paragraph 276: information on accessed social network website used in analysis). (Emphasis added).

Regarding Claim 50, Jin further teaches:
The method of claim 49, wherein the training information is retrieved using an application programming interface (API) (paragraph 257: using an API in identifying information).

Regarding Claim 51, Jin further teaches:
The method of claim 41, wherein the training information is retrieved from one or more social networking websites (paragraph 276: information on accessed social network website used in analysis. See also, Gordon, paragraph 33).

Regarding Claim 52, Gordon further teaches:
The method of claim 41, wherein the training information comprises information on one or more of: a day of the week, a time of the day, or a time of the year (paragraphs 8, 42, 57: time and day/date of the audio signal).

Regarding Claim 53, Gordon further teaches:
The method of claim 41, wherein the at least one acoustic parameter comprises a sound pressure level (SPL) or a power spectrum (paragraphs 38, 42: determining decibel level data, that is sound pressure level, of the location: Examiner’s note: Gauger, US 2006/0262938 A1, also teaches this, see for example paragraph 93 – sound pressure level). 

Regarding Claim 55, Gordon further teaches:
The method of claim 41, wherein the one or more parameters represent a percentage of a predetermined level of activity at the one or more geographic locations for the particular time (paragraph 11: providing a count associated with one 

Regarding Claim 57, Gordon further teaches:
The method of claim 41, wherein the at least one acoustic parameter is overlaid on a map presented on the user-interface (paragraphs 11, 18, 27, 44: overlay on a map, acoustic characteristics of a location for a specified time period).

Regarding Claim 58, Gordon further teaches:
The method of claim 41, wherein the user-interface comprises one or more controls for displaying geographic locations for which the corresponding acoustic parameters are less than a threshold (paragraph 18: users can filter location searches by noise factors).

Regarding Claim 59, Gordon further teaches:
The method of claim 41, wherein the user-interface comprises controls for displaying an ordered list of the one or more geographic locations, wherein the list is ordered based on corresponding ambient acoustic parameters (paragraphs 18, 25: users can filter location searches based on noisiness, this would leave a listing of the locations the user prefers based on the user filtering).

Regarding Claim 60, Gordon further teaches:
The method of claim 41, wherein presenting the information related to the at least one acoustic parameter comprises displaying a time period for which the estimation is valid (paragraph 11: response to the query includes providing a count associated with one or more of the ambient acoustic characteristics, for the location for a time period).

Regarding Claim 61, Gordon further teaches:
The method of claim 41, wherein the user-interface is provided by an application executing on a mobile device (paragraph 21: application running on the client computing device that can be a mobile device).

Regarding Claim 62, Gordon further teaches:
The method of claim 61, wherein the application comprises one or more controls for obtaining a measurement representing an ambient acoustic feature, and associating the measurement with a particular geographic location (paragraphs 8, 22: identifies one or more ambient acoustic characteristics to associate with the location of the mobile computing device based on one or more of the ambient sounds).

Claims 44, 56, 66, 77 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2017/0235825 A1, in view of Jin, US 2016/0188902 A1 and further in view of Genaro, “A neural network based model for urban noise prediction”, The Journal of the Acoustical Society of America, 2010.

Claim 44, with Gordon teaching the acoustic parameters/features of the geographic location and Jin teaching the machine learning process, neither Gordon nor Jin may have explicitly taught all of the following, however, Genaro shows:
The method of claim 41, wherein training of the machine-learning process
comprises: accessing the training information (section III A: collecting training data);
identifying, from at least a portion of the training information, a set of input parameters
each for at least a subset of the plurality of geographic locations (section III A: features or parameters glean from the data that includes multiple street location characteristics for use in training the neural network); 
and determining the mapping function based on (i) the sets of input parameters and (ii) the corresponding measures of acoustic environments, such that each set of input parameters, when combined in a weighted combination in accordance with the mapping function, maps to the corresponding measure of acoustic environment (Abstract; sections II and III: where it is described the usage of the neural network with multiple input variables/features for predicting/mapping an output that describes the noise level of the particular environment, and this mapping is based on weighted combinations of the input variables as is known in the architecture of the neural network and as described therein). (Emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Genaro with that of Gordon and Jin for using a machine-learning process based on training information to predict a measure of the acoustic environment.


Regarding Claim 56, Gordon further teaches:
The method of claim 44, wherein one or more input parameters in the sets of input parameters represent information on location and/or physical characteristics of the one or more geographic locations (paragraphs 44-45: acoustic characteristics associated with the locations). 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon, US 2017/0235825 A1, in view of Jin, US 2016/0188902 A1 and further in view of Gauger, US 2006/0262938 A1.

Regarding Claim 54, with Gordon and Jin teaching those limitations of the claim as previously pointed out, neither Gordon nor Jin may have explicitly taught:
The method of claim 41, wherein the at least one acoustic parameter represents one of: a parameter of an auditory model related to speech intelligibility, or a speech transmission index (STI). (Emphasis added).
However, Gauger shows (paragraph 139: speech transmission index).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Gauger with that of Gordon and 
The ordinary artisan would have been motivated to modify Gordon and Jin in the manner set forth above for the purposes of a parameter that monitors sound [Gauger: paragraph 93].

Claims 63-67 are similar to Claims 41-45 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 68-71 are similar to Claims 47-50 respectively, and are rejected under the same rationale as stated above for those claims.
Claim 72 is a combination of Claims 53 and 54 and is rejected under the same rationale as stated above for Claim 53.
Claim 73 is similar to Claim 57 and is rejected under the same rationale as stated above for that claim.
Claims 74-75 are similar to Claims 60-61 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 76 and 77 are similar to Claims 41 and 44 respectively, and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example The NPL of Chon teaches the characterization of places with crowd sensing using smartphones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127